department of the treasury internal_revenue_service te_ge eo examination fulton street room brooklyn ny date date tax_exempt_and_government_entities_division number release date uil legend org organization name xx date address address org address dear taxpayer_identification_number identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to june 20xx because it is determined that you are not operated exclusively for an exempt_purpose sec_501 exempts from taxation organizations which are organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which do not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office we have determined that you are not operating exclusively for charitable or educational_purposes our examination reveals that you are not conducting charitable or educational activities pursuant sec_501 and that you failed to meet the operational_test under sec_1_501_c_3_-1 we are revoking your exemption from federal_income_tax as an organization described contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning june 20xx processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code lf you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call too-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter marsha a ramirez director eo examinations sincerely yours publication enclosure internal_revenue_service department of the treasury fulton street rm brooklyn ny date org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org ein schedule no or exhibit year period ended may 20xx may 20xx legend org organization name xx date issue the organization org was not engaged in any activities which would support its exempt_purpose since its inception therefore its exempt status under sec_501 should be revoked facts according to the organization’s certificate of incorporation org was formed when this certificate was filed on june 19xx on october 20xx you indicated to us that there were no records in the year ending may 20xx due to the fact that the organization has been inactive since inception and did not have any bank records and or receipts and disbursements since inception on october 20xx we received delinquent forms 990-pf for the following years ended may 20xx may 20xx and may 20xx on march 20xx we inquired as to when your organization would start_up activities at this time you advised us that there was no indication of when your organization would be able to start operations on march 20xx we went to your office to verify your statement made on october 20xx at this time we noted that there were no assets held in the organization’s name and that there were no receipts or disbursements made in the examined years indicated above law sec_1_501_c_3_-1 of the treasury regulations describes organizations organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals sec_1_6033-2 of the internal tax regulations provides in part that every organization exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status sec_1 c -1 c of the internal tax regulations describes the required operational_test an organization will be regarded as ‘operated exclusively for one or more exempt purposes only if it engages in primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose taxpayer's position you agreed with the findings of the examination on march 20xx and signed form_6018 agreeing to the revocation of sec_501 tax exempt status for org form 886-acrev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org ein schedule no or exhibit year period ended may 20xx may 20xx legend org organization name xx date government's position during our examination we noted that your organization has not engaged in any activities that would support an exempt_purpose from its inception to the current_year furthermore you did not indicate a specific time whether or not your organization will start its operations also you did not indicate whether or not there were any programs your organization will be actively involved in we believe by being inactive you have not complied with the operational_test described in sec_1_501_c_3_-1 of the internal tax regulations because it has not operated exclusively for one or more exempt purposes as described in sec_1_501_c_3_-1 of the treasury regulations in addition your organization cannot comply with sec_1_6033-2 of the internal tax regulations because of the inability to produce records for the years examined conclusion since your organization has not complied with the law cited above we believe your organization’s exempt status should be revoked you agreed to this proposed revocation and signed form_6018 form_6018 has been enclosed with this letter department of the treasury - internal_revenue_service form 886-a crev page -2-
